Citation Nr: 0510156	
Decision Date: 04/08/05    Archive Date: 04/21/05	

DOCKET NO.  00-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine, to 
include as secondary to service-connected total left knee 
arthroplasty.

2.  Entitlement to service connection for lumbar muscle 
spasm, to include as secondary to service-connected total 
left knee arthroplasty.

3.  Entitlement to service connection for bilateral hip 
disorder, to include as secondary to a total left knee 
arthroplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1967 to 
October 1969.

This matter comes before Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  During the lengthy pendency of this 
appeal, the veteran was granted service connection with 
compensable evaluations for additional disabilities, and is 
now in receipt of an 80 percent combined evaluation, and a 
grant of a total rating based upon individual unemployability 
(TDIU) effective from June 2000.  

After the case was received by the Board, the Board received 
notice that the veteran's private attorney had been suspended 
from the practice of law in Oregon, and thus could not be 
recognized by VA as the veteran's representative.  The Board 
notified the veteran of this fact in February 2005, and gave 
him the opportunity of appointing a new representative.  The 
veteran subsequently appointed the Disabled American Veterans 
as his representative, and his claims folder was provided to 
that organization for review and the production of a written 
argument in support of the appeal, which was received in 
March 2005.  The above-listed issues remaining on appeal are 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine were first demonstrated by competent 
clinical evidence many years after the veteran was separated 
from service, and these findings are not competently related 
to any incident, injury or disease of active military 
service, and are not competently causally related to the 
veteran's service-connected total left knee arthroplasty.  

3.  Lumbar muscle spasm is secondary to the service connected 
total left knee arthroplasty.  

4.  Currently identified mild degenerative changes of both 
hips was first identified many years after active military 
service, and is not competently related to any incident, 
injury or disease of active military service, and is not 
competently causally related to the veteran's service-
connected left total knee arthroplasty.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine was not incurred or aggravated in active 
military service, nor was it caused or aggravated by service-
connected disability.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  Lumbar muscle spasm is secondary to a service-connected 
total left knee arthroplasty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  Bilateral hip disorder was not incurred or aggravated in 
active military service, nor was it caused or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.

Both pending claims were initiated and initially adjudicated 
prior to the implementation of VCAA.  Nonetheless, the 
veteran was notified during the initial adjudication of the 
laws and regulations governing such claims and of the 
evidence necessary to substantiate such claims.  Subsequent 
to VCAA implementation, the veteran was provided formal 
notifications of VCAA in October 2001, October 2002, and 
January 2003.  The veteran was also provided numerous 
statements of the case which recited the regulatory 
implementation of VCAA, which provided the laws and 
regulations governing the veteran's claims, and which clearly 
explained the reasons and bases that these claims had been 
denied.  Each claim was initiated on a direct incurrence 
theory and, after initial denials, each claim was 
subsequently pursued on a secondary basis, and the veteran 
has been notified of the evidence necessary to substantiate 
these claims under each theory advanced.  

During the lengthy pendency of this appeal, all known records 
of the veteran's treatment with VA have been collected for 
review and the RO has assisted the veteran in obtaining 
private medical records.  The veteran has been provided 
multiple VA examinations which are adequate for rating 
purposes.  The veteran has been provided VA examinations with 
requests for opinions consistent with 38 U.S.C.A. 
§ 5103A(d)(2).  All records associated with the veteran's 
grant of disability benefits by the Social Security 
Administration have been collected for review.  The veteran 
testified at a personal hearing at the RO in July 2002.

The evidence on file does not show and the veteran does not 
argue that there remains any additional evidence which has 
not been collected for review.  There is no reasonable 
likelihood that any additional evidence remains uncollected.  
The Board finds that the veteran has been advised of the 
evidence which he is responsible to submit, and the evidence 
which VA would collect on his behalf, that he has been 
requested to submit any relevant evidence he might have in 
his possession, and that the duties to assist and notify 
under VCAA had been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, such as arthritis, which are competently 
demonstrated to have become manifest to a degree of 
10 percent or more in the one year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  The US Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

I.  Service Connection-Low Back Disorder

Facts:  The service medical records do not document any 
specific identifiable trauma or disease of the veteran's low 
back at any time.  In September 1967, the veteran presented 
for treatment complaining of back pain, fever, headache, and 
dizziness.  He reported that he had injured his back some 
three weeks earlier and that he had had back pain since that 
time.  The veteran's temperature was 103.8 degrees.  The 
pupils were irregular but reacted to light and accommodation.  
The initial impression was a fever of undetermined origin.  
The veteran was admitted to the hospital for five days and 
given supportive treatment.  His course in the hospital was 
noted as benign and the discharge diagnosis was upper 
respiratory infection.  This hospitalization resulted in no 
documentation of a disease or injury of the veteran's low 
back.  

Over a year later in November 1968, the veteran sustained a 
torn lateral meniscus of his left knee and was hospitalized 
for some two months with surgical arthrotomy and 
postoperative treatment.  At no time during this two-month 
hospitalization were there any complaints, findings, 
treatment or diagnosis regarding an earlier injury of the 
veteran's low back.  

The physical examination for service separation in September 
1969 noted that the veteran's spine was normal.  In 
completing his own report of medical history at the time of 
service separation, the veteran specifically noted that he 
did not have recurrent back pain, or arthritis, or bone, 
joint or other deformity.

Following service separation, the veteran immediately filed a 
claim for service connection for disability of his right 
elbow.  He did not make any complaint at that time regarding 
his low back.  He was provided a VA examination several 
months later in March 1970.  During this examination which 
focused on the veteran's elbow, the veteran did report having 
a bout of back pain while in service.  An X-ray study of the 
veteran's lumbosacral spine at the time was interpreted as 
being entirely normal.  Examination of the back showed no 
limitation of motion or any other identifiable abnormality.  
The diagnoses from this examination included chronic 
lumbosacral strain "by history."  

In the initial rating decision issued following the veteran's 
service separation in April 1970, service connection for 
chronic lumbosacral strain was denied, although such 
disability had not been claimed by the veteran, based upon 
reported findings in the March 1970 VA examination.  
Unfortunately, the veteran was not apparently informed of 
this particular decision.  Five years later in March 1975, 
the veteran was provided another VA orthopedic examination.  
At that time, there were no complaints by the veteran or 
findings by the VA physician that the veteran had any 
recurrent lumbar spine symptoms nor were there any findings 
of pathology or disability.  

The veteran next filed a claim for service connection for low 
back disability in December 1998, 29 years after he was 
separated from military service.  Development of that issue 
resulted in production of private medical records which show 
the earliest actual medical treatment for low back complaints 
in July 1991.  This record noted recurrent back pain "now 
for several months."  It was noted that range of motion was 
less than 50 percent due to pain and the assessment was 
chronic lumbar strain.  There were no X-ray findings 
associated with these records.

A March 1998 MRI of the veteran's lumbar spine was 
interpreted as showing partial desiccation of all the lumbar 
intervertebral discs with mild loss of height and moderate 
narrowing of certain lumbar segments.  Mild disc bulging was 
present from L1 through L4, but there was no significant 
narrowing of the neural foramina.  Moderate right-sided facet 
degenerative changes were present at L5-S1.  Milder facet 
degenerative changes were present at other lumbar segments.  

In 1999, several statements from family, friends, and 
employers were submitted in support of the veteran's claim.  
These records indicated that the affiants had known the 
veteran for many years and had personally observed him to 
have low back complaints from the time of military service 
forward.

In July 2002, the veteran testified at a personal hearing at 
the RO.  At this time, the veteran stated his belief that he 
had injured his low back during service, had chronic pain of 
the low back ever since service and his opinion that all 
current findings of low back pathology were related to 
service.  

In September 2002, the veteran was provided a VA orthopedic 
examination without benefit of claims folder review.  The 
assessment was widespread degenerative joint disease.  The 
examiner requested the claims folder for review.  In November 
2002, the veteran was provided another examination by the 
same examiner who had seen him two months earlier, with 
benefit of claims folder review.  Identified upon this 
examination was significant degenerative joint disease and 
degenerative disc disease of the lumbar spine from 
L1 through S1.  The physician reported that he did not 
believe these findings were related to the veteran's claim 
for service connection for chronic lumbosacral strain.  He 
found minimal evidence in the file to support any a 
connection between service and chronic lumbosacral strain.  
He believed that it was unlikely that the veteran's chronic 
back pain was related to military service.  He opined that 
degenerative joint disease in the veteran was widespread and 
secondary to age and degeneration and his weight.  He opined 
that the evidence did support current disabilities of the 
left knee and right elbow being related to service, but that 
it was unlikely that there was any relationship between 
service and degenerative joint disease and degenerative disc 
disease of the lumbar spine.  He believed it was unlikely 
that the veteran had chronic lumbosacral strain secondary to 
military service.

The veteran was provided another VA orthopedic examination in 
April 2003.  He reported that his back had always been 
painful for him, but that it had been more painful since he 
had had a total left knee arthroplasty.  Current low back 
disability was identified and evaluated.  No opinions were 
provided in this examination and, upon request for such 
opinions, this examiner produced an addendum in May 2003, in 
which he reported that the etiology of the veteran's low back 
complaints was consistent with the overuse type of injury and 
degenerative arthritis which occurred from years of work and 
wear and tear on the lumbar spine from regular activity.  
There was no episode of trauma identified which would have 
started this process.  This physician found that it was as 
likely as not that the veteran's low back muscle spasms were 
secondary to his service-connected total left knee 
arthroplasty.  The examiner wrote, however, that arthritis 
and degenerative joint disease were not likely related to the 
total knee replacement but rather to wear and tear through 
the normal aging process.

Analysis:  With the single exception of lumbar spine muscle 
spasm, the preponderance of the evidence on file is against 
an award of service connection for the remainder of the 
clinically identified pathology of the veteran's low back.  
Although the veteran once complained of low back pain during 
service in 1967, a five-day hospitalization at that time 
failed to result in any finding or diagnosis of low back 
pathology.  The only findings from that hospitalization were 
a fever of unknown origin and an upper respiratory infection.  
Although the veteran complained at that time of an acute back 
injury, there is a complete absence of competent clinical 
evidence demonstrating such injury, or any residuals thereof, 
at any time during or for many years after service.  Over a 
year after this reported incident, the veteran was again 
hospitalized, this time for some two months for orthopedic 
disability of the left knee, and no records of that two-month 
hospitalization contain any complaints, findings or diagnosis 
with respect to the veteran's low back.  The September 1969 
examination for separation noted that the veteran's back was 
normal, and the veteran himself specifically noted that he 
did not have recurrent back pain in a report of history he 
completed himself.  

The veteran did not claim entitlement to service connection 
for low back problems at the time of his original claim for 
VA benefits in the month following service.  VA X-ray studies 
of the lumbar spine conducted several months later in March 
1970 showed the lumbar spine to be entirely normal.  VA 
orthopedic examination at that time included the veteran's 
reference to a bout of back pain while in service but 
physical examination of the veteran's low back failed to 
result in any positive finding in addition to the normal 
X-ray study.  The fact that this physician included a 
diagnosis of chronic lumbosacral strain means little when 
this diagnosis was characterized as "by history."  This 
only meant that he was reporting what the veteran had told 
him, and it did not constitute a current clinical finding 
resulting from objective clinical examination.

There is a complete absence of any objective medical evidence 
of low back complaints or treatment until July 1991 at which 
point the veteran clearly reported back pain which had 
existed "for several months."  Physical examination at this 
time revealed restricted range of motion resulting, in the 
absence of X-ray studies, and the first clinical diagnosis of 
chronic lumbar strain, but this diagnosis first came 22 years 
after the veteran was separated from service.  Subsequently, 
the first findings by diagnostic MRI revealed both 
degenerative arthritis and degenerative disc disease occurred 
years later in March 1998, some 28 years after the veteran 
was separated from service.  Of course, it is clear that 
these first findings by diagnostic study were significant 
enough to have obviously preceded their report date by a 
period of months or even several years, but not 22 or 28 
years respectively.  

Moreover, the only clinical opinions on file are against the 
veteran's claim.  A VA X-ray in November 2002 includes the 
examiner's opinion that the veteran's low back disability was 
unlikely related to military service, and that the 
degenerative joint disease in the veteran was widespread and 
was, in fact, likely related to age and degeneration and the 
veteran's weight.  An addendum to a subsequent VA examination 
conducted in April 2003 also resulted in a clinical opinion 
that there was no evidence for an episode of trauma during 
service which precipitated the veteran's current low back 
findings which were, in fact, consistent with an overuse 
injury from years of work and wear and tear from regular 
activities.  This examiner found that the veteran's 
degenerative joint disease and arthritis were not likely 
related to service.  Additionally, these medical opinions did 
not report that the veteran's low back disorder was 
aggravated or permanently increased in severity as a result 
of the service connected total left knee arthroplasty.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  The second examiner did 
find, however, that the veteran's lumbar spine muscle spasm 
was likely causally related to the veteran's service-
connected total left knee arthroplasty, so an award of 
service connection solely for lumbar spine muscle spasm is 
warranted in accordance with 38 C.F.R. § 3.310(a).  

Although the veteran has argued that all current low back 
disability is attributable to a traumatic injury during 
service, and has submitted supporting statements from family, 
friends, and employers in support of this allegation, neither 
the veteran nor any of these affiants are shown to have the 
requisite medical expertise to provide a competent clinical 
opinion which relates pathology of the low back first 
identified many years after service to any incident, injury 
or disease of active service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Again, although the veteran and 
other lay witnesses are certainly competent to provide a 
description of subjective symptoms either experienced by or 
observed in the veteran, they are not competent to provide 
clinical opinions which relate disease or injury of the low 
back to a specific traumatic incident alleged to have 
occurred in 1967, or to relate such findings to have been 
caused or aggravated as a result of a subsequent total left 
knee arthroplasty.  The competent clinical evidence on file 
clearly relates the veteran's degenerative joint disease and 
degenerative disc disease to ordinary use injuries taking 
place over a lifetime and the aging process and the veteran's 
weight.

II.  Service Connection-Bilateral Hip Disorder

Facts:  The service medical records reveal no injury or 
disease of either hip at any time.  The physical examination 
for service separation noted no abnormality of either hip.  
No abnormality of either hip was identified in VA 
examinations performed after service in March 1970 and March 
1975.  

In April 2000, the veteran submitted a claim for service 
connection for bilateral hip disability as secondary to his 
service-connected total left knee arthroplasty.  In support, 
he submitted the report of an October 1999 VA X-ray study of 
the hips which showed mild degenerative changes of both hips.  

In November 2002, the veteran was provided a VA orthopedic 
examination and the examiner conducted a review of the 
veteran's claims folder in conjunction with this examination.  
Following review of the claims folder and current physical 
examination, the examiner wrote that it was unlikely that 
degenerative joint disease of the hips was related to 
service.  He wrote that degenerative joint disease in the 
veteran's joints was widespread and secondary to age and 
degeneration and his weight.  

In a personal hearing at the RO in July 2002, the veteran 
testified that he could not recall any injury while he was on 
active service.  He reported having discussed hip pain with 
an orthopedic specialist and being informed that this pain 
was likely related to his low back disability.

In April 2003, the veteran was provided a VA examination.  
One assessment from this examination was that the veteran's 
right hip was tender to palpation consistent with greater 
trochanteric bursitis, and that this was part of his back 
pain.

Analysis:  A preponderance of the evidence on file is against 
an award of service connection for mild degenerative 
arthritis of both hips and/or greater trochanteric bursitis 
of the right hip.  There is a complete absence of any 
evidence of injury or disease of either hip at any time 
during service or at any time thereafter.  

The first findings of mild degenerative arthritis of both 
hips was made in October 1999, 30 years after the veteran was 
separated from service.  Although the veteran claims that 
degenerative arthritis or other abnormality of the hips is 
attributable to an altered gait caused by his service-
connected total left knee arthroplasty, he submitted no 
competent clinical evidence to support this argument and he 
is not shown to have the requisite medical expertise to 
provide such clinical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The only competent clinical opinion on file on the question 
of secondary service connection for a left hip disability is 
contained in the report of VA examination performed in 
November 2002.  At that time, the VA examiner specifically 
stated that it was unlikely that degenerative joint disease 
of both hips was related to service but was, in fact, related 
to age and degeneration and the veteran's weight.  
Additionally, the medical opinions on file did not report 
that the veteran's bilateral hip disorder was aggravated or 
permanently increased in severity as a result of the service 
connected total left knee arthroplasty.  Allen v. Brown, 7 
Vet. App. 439 (1995).  




ORDER

Entitlement to service connection for degenerative disc and 
degenerative joint disease of the lumbar spine is denied.

Entitlement to service connection for lumbar muscle spasm is 
granted.  

Entitlement to service connection for a bilateral hip 
disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


